Citation Nr: 1612418	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-32 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to May 6, 2014, and in excess of 30 percent from May 6, 2014, for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded the claim on appeal for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Following development instructed by the Board remand, in September 2014, the RO granted an increase in the evaluation for the Veteran's service-connected sarcoidosis to 30 percent, effective May 2014.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.   AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition, the issue of entitlement to service connection for chronic fatigue was remanded in December 2008.  Subsequently, a Decision Review Officer (DRO) decision granted service connection, evaluated as 10 percent disabling, effective March 29, 2004.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran is seeking an increased compensation for sarcoidosis.  He was awarded service connection for that disability in a December 2008 Board decision and subsequently assigned an initial noncompensable evaluation, effective March 2004.  Following the March 2014 Board remand, the disability rating was increased to 30 percent, effective May 6, 2014.  The Veteran contends that an increased rating is warranted as his disability is more severe than the currently assigned 30 percent rating.

The Veteran's sarcoidosis is rated under Diagnostic Code 6846, which specifically pertains to sarcoidosis. 

Sarcoidosis with pulmonary involvement is rated under Diagnostic Code 6846. Under Diagnostic Code 6846, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved. 

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable disability rating. 

Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. 

Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. 

Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 

According to the most recent VA examination, conducted in May 2014, upon review of the evidence of record and a physical examination, the VA examiner stated that the Veteran's sarcoidosis is with pulmonary involvement which had been stable and only required the chronic intermittent use of one inhaler corticosteroid in the form of albuterol which was needed for shortness of breath.  The VA examiner determined that from July 2011 to January 2012, the Veteran was on three chronic maintenance corticosteroids treatment for episodes of post-viral bronchitis.  From January 2012 until November 2013, the Veteran was not on any corticosteroid.  However, from November 2013 to the present, the Veteran is on Albuterol HFA.

Despite the VA examiner's determination, the Board finds that the record indicates the Veteran has been treated with Albuterol, or has remained an active medication, on dates outside of the periods the VA examiner has identified.  Specifically, the Board notes that the record indicates Albuterol was listed as an active medication in January 2012, February 2012, June 2012, October 2013, and November 2013, which are within the dates the VA examiner indicate the Veteran was not on any corticosteroid.  

Therefore, the Board finds a remand is necessary for an addendum clarifying whether the Veteran was using Albuterol from January 2012 to November 2013 to manage his symptoms of sarcoidosis or for an unrelated condition.  The Board also requests the VA examiner to identify the specific dates when the Veteran started and ended the use of a corticosteroid to manage his sarcoidosis symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA examiner who conducted the May 2014 examination of the Veteran's sarcoidosis.

The examiner is asked to clarify whether the Veteran's use of Albuterol from January 2012 to November 2013 was to manage his symptoms of sarcoidosis or for an unrelated condition.  The Board also requests the VA examiner to identify the specific dates when the Veteran started and ended the use of a corticosteroid to manage his sarcoidosis symptoms.  Attention is directed to notations in the record of Albuterol as an active medication in January 2012, February 2012, June 2012, October 2013, and November 2013.  The examiner must specifically comment on these notations of medication use.

The examiner should indicate whether the Veteran's sarcoidosis requires chronic low dose (maintenance) or intermittent corticosteroids or that it requires systemic high dose (therapeutic) corticosteroids for control.

If the May 2014 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comment noted above.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination and this should be acknowledged in the report. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale, including a 

discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

